DETAILED ACTION
This office action is in response to a Request for Continued  Examination file July 6, 2021 for application 16/516,454
Claims 1,2, 5, 8, 9, 15, 16, and 19  have been amended.   No claims have been added.  Claims 6, 13, and 20 have been cancelled.   Thus claims 1-5, 7-12, and 14-19 have been examined.
The objections and rejections form the prior correspondence that are note restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sankar (Sankar et al., US 2016/0350344 A1).

Regarding claim 1, Sankar teaches A computer-implemented method (Sankar [0015] ‘methods, systems, and computer program products’) for providing random access (Sankar [0048] ‘By storing records and variable arrays in the above format, the system, when attempting to read a particular field in the record/array, can skip directly to that field by accessing the offset value for the field without needing to read or even visit any of the other fields.’ where skipping directly to a field by accessing the offset value without needing to visit any other fields is an example of providing random access) to variable-length data,(Sankar [0017] ‘records of variable sizes’, Sankar [0043] ‘zero terminated string’, and Sankar [0044] ‘a variable size array’ ) 
the method comprising: providing a layered index to variable length data,(Sankar [FIG.5] and supporting paragraphs [0044]-[0047] that shows a layered index composed of an array size (for array), an offset size (for array), a table of offsets, an offset size for record), a table of offsets (for records) and variable 1 and 2 that are variable in length data.  ) 
the layered index comprising a plurality of layers (Sankar [0048] that discloses there are a plurality of records and variable arrays, thus a plurality of layers, as each variable size array (FIG. 5, element 500) is an example of a layer.  Additionally, each of the elements 502, 504, 506, 508 and 510 may be considered a layer, and the collection of 502, 504, 506, 508 and 510 may be considered a layered index.), 
the plurality of layers comprising an index array (Sankar FIG. 5 and paras [0044]-[0047] discloses Table of Offsets (for record) 510 which is an example of an index array, where each Table of Offsets points to an offset that represents the starting location of variable length zero terminated string data.)
and a block offset array, (Sankar FIG. 5 and paras [0044]-[0047] that discloses a Table of Offset (for array) 506 which is an example of a block offset array, where each table of offset entry points to a Table of offsets (for record) 510 (an example of an index array) that in turn point to the zero terminated strings variable1 and variable2 zero-terminated string records.)
wherein the index array is divided into a plurality of blocks, each of the plurality of blocks having a plurality of cells (Sankar FIG. 5 and paras [0044-[0047].   Where a single Table of Offsets (for Record) 510 is an example of a block, and per Sankar [0045] there may be plurality of Table of Offsets [0045] thus a plurality of blocks.  Each of the Table of Offsets (for record) 510 blocks are made of up of a plurality of bytes (2 in the example in FIG.5) , where a byte is an example of a cell.  Thus the block have a plurality of cells.)
each of the plurality of cells storing a value that identifies a next level index of a plurality of indices or data, (Sankar FIG. 5 and paras [0044]-[0047] that discloses the location of the data may be identified by adding the value of the Table of Offsets (For record) 510 (for example 3 or 7) to the Table of Offsets (For array) 506 to get the final location of the variable data at byte 9 or 13.   Note that the values 9 and 13 are example of a value that identifies a next level index of a plurality of indices or data.  Thus each of the plurality of cells in the Table of Offsets (For record) 510  store a value that identifies a next level index of a plurality of indices or data.)
wherein each of the plurality of indices represents a delta value that is a difference between a first index of one of the plurality of blocks and a shared integer size, (Sankar FIG. 5 and paras [0044]-[0047] discloses that the first variable may be located at byte/cell 9 which may be located by adding 3 to the shared integer size of 6, and the second variable may be 
and wherein the block offset array identifies a starting location of the index array, (Sankar FIG. 5 and paras [0044]-[0047] where the Table of Offsets (for array) 506 specifies the number of bytes that precedes the Table of Offsets (For Record) 510), thus identifies a starting location of the index array (i.e. of the Table of Offsets (For record 510)) which is 1 byte  beyond the Table of Offsets (For Array) 506 value.
compressing the values stored in the plurality of cells of the index array on a per-block basis, (Sankar FIG. 5 and paras [0044]-[0047] that discloses a single Offset Size (For Record) 508 field is provided for each Table of Offsets (For Record) 510 sequence (i.e. for each block, since each table of offsets (for record)510 is an example of a block).   See also Sankar [0046] that discloses an offset size of 1 byte is selected to hold all of the cells in the Table of Offsets (for record) 510.   Since the block is the table of indices, and each cell in the table of indices is compressed to 1 cell per indices, it is compressed to 1 cell per indices on a per-block basis.  Note that the index (pointers) of the index array (i.e. table of offsets (for record)) are stored in 1 bytes relative to the block offset array (i.e. table of offsets (for array 506), which are 2 bytes in 
wherein the values stored in the plurality of cells of one block of the plurality of blocks  are compressed based on a maximum binary bit-length of values stored in the cells, other than a first cell, in the one block of the plurality of blocks to generate a compression value, wherein the compression value is stored in a per-block size array; (Sankar FIG. 5 and paras [0003],[0044]-[0047] that discloses the values stored in the plurality of bytes/cells for the second to Nth Table of Offsets (For Record) 510 entries are compressed (i.e. stored in a field of minimum size) that accommodates the maximum value that may be expressed according to the Offset Size (For Record) 508.  See Fig. 5 that shows a offset size (for Record) 508 is chosen to be the value 1 byte, which is a size that holds the maximum binary bit-length values of the index array (which contains the values 3 and 7, which may be stored within a 1 byte data field which may contain pointers of the value 0-255, where the maximum value 7 is within the range 0-255).  Examiner notes that the claim limitation does not claim how the maximum binary bit-length of values stored in the cells is determined, simply that the field is selected so that the maximum binary bit-length of values stored in the cells may be represented by the block offset array size.

and performing a random access read of the variable length data using the layered index.  (Sankar [0048] ‘By storing records and variable arrays in the above format, the system, when attempting to read a particular field in the record/array, can skip directly to that field by accessing the offset value for the field without needing to read or even visit any of the other fields.’ where skipping directly to a field by accessing the offset value without needing to visit any other fields is an example of providing random access)

Regarding claim 2, Sankar teaches all of the limitations of claim 1 above.   Sankar further teaches further comprising: encoding the values stored in the index array using variable length index encoding based at least in part on the shared integer size.  (Sankar FIG. 5 and paras [0044]-[0047] discloses encoding (compressing) the Table of Offsets (For record) 510 based on the Offset size (for record) 508 which is an example of the shared integer size of a block of indices.)

Regarding claim 3, Sankar teaches all of the limitations of claim 2 above.  Sankar further teaches wherein the shared integer size is a maximum binary bit-length of the values for a particular block (Shankar FIG. 5 and paras [0044]-[0047] that discloses the Offset Size (for record) 508 that is an example of a shared integer size that is a maximum binary bit-length of the values for a particular block (for example for the first Table of Offsets (for record) 510 first entry at byte 7, that is a maximum of 1 byte in length, which is a maximum of 8 bits in length for each offset in the Table of Offsets (for Record) 510, where each offset in the Table of Offsets is an example of a particular block.    This is consistent with the use of block size in instant application paragraph [0023] ‘block offset size used to divide the index into blocks of the same size (i.e., 4)’ where each index is a section of memory (block) of the same size (8 bits in the Shankar Fig. 5 example).)

Regarding claim 4, Sankar teaches all of the limitations  of claim 3above.  Sankar further teaches wherein the shared integer size is constant for a particular block but varies across other blocks. (Shankar FIG. 5 and paras [0044]-0047] where the shared integer size of the Offset Size (for Record) 508 is constant for all of the blocks of the Table of Offsets (for record) 510, and there may be a plurality of variables size arrays, each of which is shown by FIG.5, and 

Regarding claim 5, Sankar teaches all of the limitations of claim 1 above.  Sankar further teaches wherein a size of the plurality of blocks is fixed. (Shankar FIG. 5 and paras [0044]-0047] where the shared integer size of the Offset Size (for Record) 508 is constant for all of the blocks of the Table of Offsets (for record) 510 (i.e. for the plurality of blocks), where the Table of Offsets (for record) 510 entries are example of a block and the size of the blocks within the variable size array 500 are fixed per the Offset Size (for record) 508 value.) 

Regarding claim 7, Sankar teaches all of the limitations of claim 1 above.  Sankar further teaches  wherein performing the random access read of the variable length data comprises accessing the block offset array to determine a location in the index array associated with a location of particular data of the variable length data.  (Sankar [0048] ‘By storing records and variable arrays in the above format, the system, when attempting to read a particular field in the record/array, can skip directly to that field by accessing the offset value for the field without needing to read or even visit any of the other fields.’ Thus Sankar reads the Table of 

Regarding claim 8,  Sankar teaches A system (Sankar [0015] ‘methods, systems, and computer program products’) comprising: a memory comprising computer readable instructions; (Sankar [0055] ‘A memory 804, such as a random access memory (RAM), a flash memory, or another type of memory, is typically accessible to the processor 802. The memory 804 can be adapted to store an operating system (OS) 806, as well as application programs 808.’ Sankar [0065] ‘Example embodiments can be implemented using a computer program product, e.g., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor 802, a computer, or multiple computers.’) and a processing device for executing the computer readable instructions, the computer readable instructions controlling the processing device to perform operations comprising: (Sankar [0019] ‘The methods or embodiments disclosed herein may be embodied as instructions stored 
The remainder of claim 8 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 9, Sankar teaches all of the limitations of the limitations of claim 8 above.
The remainder of claim 9 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.

Regarding claim 10, Sankar teaches all of the limitations of the limitations of claim 9 above.
The remainder of claim 10 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.
Regarding claim 11, Sankar teaches all of the limitations of the limitations of claim 10 above.
The remainder of claim 11 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.

Regarding claim 12, Sankar teaches all of the limitations of the limitations of claim 8 above.
The remainder of claim 12 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.

Regarding claim 14, Sankar teaches all of the limitations of the limitations of claim 8 above.
The remainder of claim 14 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.

Regarding claim 15, Sankar teaches  A computer program product comprising a computer readable storage medium having program instructions embodied therewith, (Sankar [0065] ‘Example embodiments can be implemented using a computer program product, e.g., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor 802, a computer, or multiple computers.’)
 the program instructions executable by a processor to cause the processor to perform operations comprising: (Sankar [0019] ‘The methods or embodiments disclosed herein may be embodied as instructions stored on a machine-readable medium that, when executed by one or more processors, cause the one or more processors to perform the instructions.’)
The remainder of claim 15 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.


Regarding claim 16, Sankar teaches all of the limitations of the limitations of claim 15 above.
The remainder of claim 16 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.

Regarding claim 17, Sankar teaches all of the limitations of the limitations of claim 16 above.
The remainder of claim 17 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.

Regarding claim 18, Sankar teaches all of the limitations of the limitations of claim 17 above.
The remainder of claim 18 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.

Regarding claim 19, Sankar teaches all of the limitations of the limitations of claim 15 above.
The remainder of claim 19 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.




Response to Remarks
4.	Examiner thanks Applicant for their remarks and claim amendments of July 6, 2021.  

 Applicant’s remarks with respect to independent claims 1, 8 and 15 have been fully considered but the remarks are not persuasive in light of the rejections provided above and remarks detailed below relating to the newly amended limitations.

Both the instant application and Sankar contain a data structure that indicates the size of the record to store each indirect index, where the indirect index is a pointer to a pointer.   In the instant application this is stored in the Per Block Size array 304 and it gives the size of the indirect pointers stored in the Blocks in Index array 302.   Sankar stores this value in the Offset Size (for record) 508 structure and this is the size of the indirect indices in the Table of Offsets (for record) 510.
Both the instant application and Sankar contain a data structure that is a pointer to a pointer, where the first pointer points to a list of pointers that constitutes a block of pointers. In the instant application this is stored in the Block Offset Array.  In the Sankar application, this is stored in the Table of Offsets (For Record) 510 structure.
Both the instant application and Sankar contain a data structure that indicates a collection of indices (a block) that points to variable length data.   In the instant application, blocks are exemplified by elements 320-323 (a first block), and 324-327 (a second block).  In Sankar, a block is exemplified by a Table of Offsets (For Record) 510 entry, such as the entry 
Each application minimizes the size of a set of pointer (index) fields (i.e. the block) that contains a set of pointers/indices to the variable data so that the overall data size needed to be locate the data is minimized, i.e. is compressed.   All of the pointers in cells 2..N of the block, where N is the number of pointers in the block) are the same size.  

Summarizing the structures:
	Instant Application				Sankar						
	Per Block Size array 304		<->	Offset Size (for record) 508
	Block Offset array (310)		<->	Table of Offsets (For Record) 510
	1 Block of Index Arrays cells 		<->	Each Table of Offsets (For Record) 510 entry

Thus Examiner disagrees with applicant’s conclusion on page 8 of their remarks that Sankar fails to disclose “compressing the values stored in the plurality of cells of the index array on a per block basis, wherein the values stored in the plurality of cells of one block of the plurality of blocks are compressed based on a maximum binary bit-length of values stored in the cells, other than a first cell, in the one block of the plurality of blocks to generate a compression value, wherein the compression value is stored in a per-block size array”.   
Examiner notes that the claim limitation does not claim how the maximum binary bit-length of values stored in the cells is determined.  Applicant simply claims “compressed based on a maximum binary bit-length of values stored in the cells, other than a first cell, in the one 
This is disclosed in the Fig. 5 Offset Size (For Record) 508 of Sankar which denotes the size of each index in the block (i.e. in the table of offsets (for record) 510 entry) and Sankar [0045] discloses there may be a plurality of offsets listed in the table of offsets 506, thus this may be an array.   This value is selected to be 1 byte, which is capable of handling the maximum index size for the block (the table of Offsets (for record) 510 entry which contains the value 5 and 7), where 1 byte is capable of storing the values 0-255, where the maximum value 7 in the block of pointers is within the range of values stored by 1 byte.
Examiner further notes that Sankar discloses  an index size based on all of the indices in the block, which includes the indices 2..N where N is the number of cells in the block.   Thus 

Applicant’s remarks with respect to dependent claims 2-5, 7, 9-12, 14 and 16-19 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.M.G./Examiner, Art Unit 2138               
                                                                                                                                                                                         
/William E. Baughman/Primary Examiner, Art Unit 2138